NON-FINAL ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pivot accommodation” and the “fix accommodation” (claim 30) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the blocking element feature.

Claim Objections
Claim 27 is objected to because of the following informalities: it appears that the phrase  “hating station” should be ---heating station---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear if “the blocking element” refers to the “at least one blocking element” previously recited in line 10 or to a different element. Claims 18-31 are rejected for the same reason due to their dependency upon said claim.
Regarding claim 20, the phrase “about an angle greater 0 to 180 degrees” is unclear. Furthermore, the term “particularly” render said claim indefinite. Preferred embodiment may be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. See MPEP 2173.05(c).
Claim 22 recites the limitation "the centrifugal processing system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, term “particularly” render said claim indefinite. Preferred embodiment may be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. See MPEP 2173.05(c).
Regarding claim 30, it is unclear if the terms inside the parenthesis (electromagnetic, radioactive, contact, convection) are provided as examples. Said terms render the claim indefinite because it is unclear whether the limitation(s) are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19- 22, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming et al. (U.S. Patent No. 3,951,334).
Regarding claim 17, Fleming et al. discloses a centrifugal processing unit for directing the movement of substances within a sample processing cartridge 70, the centrifugal processing unit comprising: at least one rotor 22 with at least one accommodation 50 for receiving the sample processing cartridge, the at least one accommodation only allowing a free pivoting motion of the cartridge about a respective pivot axis (about pins 54), wherein each pivot axis is orthogonal to the rotor axis 14 and to a respective force vector of a centrifugal force, at least one rotor drive 16 for rotating the at least one rotor about a respective rotor axis to create the centrifugal force, a control for accelerating and decelerating the at least one rotor, at least one blocking 
Regarding claims 19 and 20, Fleming et al. discloses wherein the at least one accommodation 50 being adapted for receiving the sample processing cartridge 70 in a first orientation and for receiving the sample processing cartridge in a second orientation, wherein the second orientation corresponds to an angular rotation of the sample processing cartridge about a central axis parallel to the rotor axis; wherein the angular rotation is a rotation about an angle greater 0 to 180 degrees, particularly 90 degrees or 180 degrees (see Fig. 2; the configuration of the sample processing cartridge inside the accommodation is such that the cartridge 70 (which is circular) can be angularly rotated about the central axis parallel to the rotor axis by an angle of 0 to 180 degrees, 90 degrees, or 180 degrees). 
Regarding claim 21, Fleming et al. discloses wherein the at least one accommodation 50 comprises a frame 52 for receiving the sample processing cartridge (col. 4 lines 3-10; Fig. 1-3).
Regarding claim 22, Fleming et al. discloses wherein the at least one accommodation comprises an abutment 64, which prevents the sample processing cartridge from pivoting over a predefined angle (Fig. 1).
Regarding claim 28, Fleming et al. discloses a process for directing the movement of substances within a sample processing cartridge, the process comprising the steps of:  Providing a centrifugal processing unit according to claim 17; Inserting a sample processing cartridge in the at least one accommodation; Rotating the at least one rotor about a respective rotor axis in the first direction of rotation, thereby moving the blocking element in the release position, thereby allowing a free pivoting motion of the at least one accommodation and thereby creating a first force vector in a first direction with respect to the inserted sample processing cartridge; Stopping the rotation and thereby allowing the sample processing cartridge to return to its initial position; Rotating the at least one rotor in the second direction of rotation, opposite to the first direction of rotation, thereby moving the blocking element in the blocking position, thereby preventing a free pivoting motion of the at least one accommodation and thereby creating a second force vector in a second direction with respect to the inserted sample processing cartridge (col. 5 line 26 – col. 6 line 42).
Regarding claim 31, Fleming et al. discloses wherein the free pivoting motion of the sample processing cartridge is partially restricted by providing the accommodation with an abutment 64 before the at least one rotor is rotated (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18, 23, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (U.S. Patent No. 3,951,334) in view of Barbee et al. (U.S. Patent Application Pub. No. 2013/0288873).
Regarding claim 18, Fleming et al. does not disclose wherein the blocking element is arranged on the rotor. 
Barbee et al. discloses wherein the blocking element is arranged on the rotor (para. [0109]). It would have been obvious for one having ordinary skill in the art to have provided the system of Fleming et al. with blocking element arranged on the rotor as 
Regarding claim 23, Fleming et al. discloses a centrifugal processing system for directing the movement of substances within a sample processing cartridge 70, the centrifugal processing system 4comprising: a centrifugal processing unit (Fig. 1) according to claim 17, but does not disclose at least one manipulator adapted to be able to arrange the sample processing cartridge in the at least one accommodation or to remove it therefrom.
Barbee et al. discloses at least one manipulator 1602 adapted to be able to arrange the sample processing cartridge in the at least one accommodation or to remove it therefrom (paras. [0073]-[0080]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Fleming et al. with the manipulator of Barbee et al. for the purpose of providing a system for sample preparation and sequencing device loading (paras. [0073]-[0080]).
Regarding claim 24, Fleming et al. does not disclose wherein the manipulator is adapted to be able to move the sample processing cartridge in any horizontal or vertical direction (X, Y, Z). 
Barbee et al. discloses wherein the manipulator is adapted to be able to move the sample processing cartridge in any horizontal or vertical direction (X, Y, Z) (paras. [0073]-[0080]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Fleming 
Regarding claim 27, Fleming et al. does not disclose wherein the centrifugal processing system further comprises at least one additional station, wherein the at least one additional station can be selected from the group of loading/unloading station, sealing station, irradiation station, hating station, detection/quantification station and identification station or any other commonly known station for the treatment of the content of 5a sample processing cartridge or the handling of a sample processing cartridge.
Barbee et al. discloses wherein the centrifugal processing system further comprises at least one additional station, wherein the at least one additional station can be selected from the group of loading/unloading station, sealing station, irradiation station, heating station, detection/quantification station and identification station or any other commonly known station for the treatment of the content of 5a sample processing cartridge or the handling of a sample processing cartridge (paras. [0073]-[0080]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Fleming et al. with the additional station of Barbee et al. for the purpose of providing a system for sample preparation and sequencing device loading (paras. [0073]-[0080]).
Regarding claim 30, Fleming et al. does not disclose wherein the process further comprising the steps of: Positioning of the sample processing cartridge in an at least one additional station before or after inserting the sample processing cartridge in the pivot accommodation or the fix accommodation, wherein the at least one additional 
Barbee et al. discloses wherein the process further comprising the steps of: Positioning of the sample processing cartridge in an at least one additional station before or after inserting the sample processing cartridge in the pivot accommodation or the fix accommodation, wherein the at least one additional station can be selected from the group of loading/unloading station, sealing station, irradiation station (electromagnetic, radioactive), heating station (contact, convection), detection/quantification station, unloading station, identification station (paras. [0073]-[0092]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Fleming et al. with the additional station of Barbee et al. for the purpose of providing a system for sample preparation and sequencing device loading (paras. [0073]-[0080]).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (U.S. Patent No. 3,951,334) in view of Barbee et al. (U.S. Patent Application Pub. No. 2013/0288873), as applied to claim 23 above, and further in view of Miyauchi (U.S. Patent Application Pub. No. 2015/0166208).
Regarding claims 25 and 26, modified Fleming et al. does not disclose wherein the manipulator is adapted to be able to perform an angular rotation of the sample processing cartridge about an axis parallel to the rotor axis; wherein the angular rotation 
Miyauchi discloses wherein the manipulator is adapted to be able to perform an angular rotation of the sample processing cartridge about an axis parallel to the rotor axis; wherein the angular rotation is a rotation about an angle greater than 0 degrees, particularly 90 degrees or 180 degrees (para. [0030]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of modified Fleming et al. with the manipulator of Miyauchi for the purpose of opening a cap of a tube for analyzing or testing the sample (para. [0022]).

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, because the prior art does not teach or suggest wherein the process further comprising the steps of: Removing the sample processing cartridge from the at least one accommodation;  6- Rotating the sample processing cartridge about an axis parallel to the rotor axis; - Inserting the sample processing cartridge in the at least one accommodation; thereby enabling the creation of a third force vector in a third direction with respect to the sample processing cartridge when the at least one rotor is rotated in the second direction of rotation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.